Case 4:18-cv-07503-HSG Document 56 Filed 01/22/20 Page 1of5

Paul Gray former Director of Azgen Scientific Holdings, PLC

Paulg071218@gmail.com FILED

6 Upper Mount Street, Dublin 2, Republic of Ireland JAN 9 ‘
2 2020 Pe

+170
3 260 1353 CLE SUSAN y. SOONG

» U.S.
NORTH BisTRicT on St CourT

Paul Gray, Pro SE OAKLAND OFFICE ORNIA

UNITED STATES DISTRICT COURT

NORTHERN DISTRICT OF CALIFORNIA

ANTHONY G. LUSTIG CASE NO, 18-CV-07503-HSG

Plaintiff

AZGEN SCIENTIFIC HOLDINGS, PLC

DEFENDANT

PRAECIPE/NOTICE OF FILING AND RELIEF REQUEST

COMES NOW Paul Gray and hereby and for the reasons stated herein files the instant Praeipe/Notice of
Filing and Relief Request, pro se, as a Director of the dissolved Irish Company and Defendant herein,
Azgen Scientific Holdings, PLC, and seeks relief in the nature of that afforded by FRCP 60 (b). Paul Gray,
pro se, is compelled to file this pleading having only access to docket entries without the accompanying

documents

FACTUAL BACKGROUND
In the instant matter, Plaintiff filed a motion for Default Judgment against Azgen Scientific Holdings, PLC

(a dissolved Irish Company which cannot defend itself as body corporate) and mailed the same via
Case 4:18-cv-07503-HSG Document 56 Filed 01/22/20 Page 2 of 5

international mail, to Defendant Azgen at its Irish address and also to the Spanish address of former

Director Luis Siemens in Gran Canarias Spain. The pleading was received on November 26, 2019.

Prior even to the receipt of the pleading both the undersigned and Mr. Siemens, as former Directors of
the dissolved company, Defendant Azgen, filed a Notice/Praecipe reflecting the dissolved status of

Azgen and seeking relief.

It is suggested that, at a minimum, this pleading reflects “an intention to defend” and forthcoming
Motion for Default Judgment — a motion which had net even yet been received by Azgen’s former
Directors, and thus FRCP 55 (b) (2) is implicated. It is clearly stated in Wilson v. Moore & Assoc., Inc.,
564 F2d. 366,388 (9" Cir, 1977) that “so long as relief is timely sought, any doubt should be resolved

in favor of setting aside a default judgment.”

On November 29, 2019, the formal Opposition to Plaintiff's Motion for Default Judgment was filed, even
though It had to be mailed for filing on November 25, 2019, the day before the Motion for Default
Judgment was received. This resulted from the fact that Mr. Gray and Mr. Siemens could only apprise

themselves of Court events and filings from a review of docket sheet entries.

WHEREFORE,

In the nature of FRCP 60 (b) Paul Gray, pro se, requests relief from this Honorable Court such that the
Court finds FRCP 55 (b) (2) is implicated and that any Default Judgment against Azgen Scientific Holdings,
PLC (now dissolved) be vacated, and for such other and further relief as to this Honorable Court may

seem just and proper.
Case 4:18-cv-07503-HSG Document 56 Filed 01/22/20 Page 3 of 5

Respectfully submitted,

B huts {fa 028
Paul Gray, Pro Se

(address)

Former Director of the now dissolved

Azgen Scientific Holdings, PLC
CERTIFICATE OF SERVICE

|, Paul Gray, hereby certify that a copy of the foregoing Praecipe/Notice of Filing and Relief Request,
together with the Declaration of Paul Gray, was served upon E. Jeffrey Banchero, Esq. c/o Banchero Law
Firm LLP 601 California Street, 13" Floor, San Francisco, CA 94108 and by email at

ejb@bancherolaw.com, and was mailed via US Postal Service.

Paul Gray
Case 4:18-cv-07503-HSG Document 56 Filed 01/22/20 Page 4 of 5

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DIDTRICT OF CALIFORNIA

OAKLAND DIVISION

ANTHONY G. LUSTIG, ) CASE No.: 18-cv-07503- HSG
Plaintiff

AZGEN SCIENTIFIC HOLDINGS, PLC.

Defendant )
STATEMENT OF PAUL GRAY AS TO THE AUTHENTICITY OF PLEADING STATEMENTS

|. Paul Gray, do state and depose under penalty of perjury provided for at 17 U.S.C.

1746 as Follows:
This case docket sheet reflects: Anthiny G. Lustig v. Azgen Scienticis Holdings, PLC

1/9/19: Amended Complaint filed
1/23/19 : Waiver of Service
3/22/19: Order granting Counsel withdrawl *
11/15/19 Motion for Default Judgment (STATING RESPONSES DUE by 11/29
11/25/19 Praecipe/Notice filed
11/25/19 Opposition to Motion For Default ( FILED TIMELY)
The factual relevance of these entries is:

1.) Counsel withdrawl was proper because the Company had been dissolved in the Republic of
ireland on 2/27/19 and could no longer act as a body corporate under frish law.
Case 4:18-cv-07503-HSG Document 56 Filed 01/22/20 Page 5 of 5

2.) The Praecipe/Notice of Filing could be construed as and “intent to defend” the relief sought by
Plaintiff by the dissolved Company’s former Directors.

3.) The Formal Opposition to the Motion for Default Judgement which was due on 11/29/19 was
timely filed on 11/29/19 and represents the maximum effort to defend that can be made bya
Company dissolved under Irish law through its former Directors

Accordingly, it does seem factually that FRCP 55 (b) (2} should indeed be implicated in that the
record contains both a factual reflection of an “intent to defend” and also reflects an actual
timely filed Opposition to the Motion for Default Judgment

Signed by me this 1? day of January, 2020, under the penalties of perjury provided for at 28

U.S. 4 1746 but Moy pps

Paul Gray

Subscribed hereto and signed under the penalty of perjury as provided for at 28 U.S.C. 1746.

b Lil 2 Spey igla2e

PAUL GRAY, Individullly and ts
Former Director of Azgen Scientific
Holdings, PLC (now dissolved)
